PER CURIAM.
This is a suit to reform a trust deed executed by plaintiffs on the ground that “by the mistake of the scrivener who drafted the trust deed * * * he included the home of plaintiffs” and that said trust deed, according to the agreement of plaintiffs and defendant Coffyn and her agent who negotiated the loan, should have covered only property of plaintiffs in East Mount Tabor Addition, Multnomah County, *707Oregon. Plaintiffs appeal from decree denying the relief requested.
There is no evidence to establish a “mistake of the scrivener.” There is no evidence of mntnal mistake. There is evidence of a unilateral mistake on the part of plaintiffs, but there is no evidence of attending fraud or inequitable conduct on the part of defendants. Webb v. Culver, 265 Or 467, 509 P2d 1173 (1973). The record simply does not contain any evidence which would constitute grounds for reformation. Therefore the decree of the trial court is affirmed.